—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J., at hearing; Gerald Sheindlin, J., at plea; William Mogulescu, J., at sentence), rendered January 27, 2000, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police officer’s observation of a bulge in defendant’s waistband, as well as what appeared to be the protruding handle of a gun, provided reasonable suspicion to stop defendant (People v Prochilo, 41 NY2d 759, 763). The record fails to support defendant’s claim that the officer’s view was obstructed so he could not have made these observations prior to stopping defendant.
Defendant’s claim that he was deprived of effective assis*261tance of counsel at the hearing because his counsel had insufficient time to prepare is not supported by the record, and, based on the record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s plea was not rendered involuntary by the circumstance that the court did not inform him that he would be adjudicated a second felony offender (see, People v Harris, 61 NY2d 9). The record establishes that defendant knowingly and intelligently pleaded guilty. At the plea proceeding, the court expressly informed defendant of the specific range of sentences he faced which were, in fact, the minimum and maximum sentences, respectively, for a second felony offender convicted of a class D violent felony. Defendant absconded prior to sentence in violation of the plea agreement and was convicted of a new crime in New Jersey. Nevertheless, the court imposed an enhanced sentence that was less than the agreed sentence.
We perceive no abuse of discretion in sentencing.
We have considered and rejected defendant’s remaining claims. Concur—Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.